Case: 16-16449   Date Filed: 03/30/2018   Page: 1 of 33


                                                                      [PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                              No. 16-16449
                        ________________________

                  D.C. Docket No. 2:10-cr-00048-SPC-CM-1



UNITED STATES OF AMERICA,

                                               Plaintiff-Appellee,

                                   versus

NELSON CRISTIANO MACHADO, JR.,

                                               Defendant-Appellant.

                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                       ________________________

                              (March 30, 2018)

Before MARCUS, ANDERSON and HULL, Circuit Judges.

HULL, Circuit Judge:
              Case: 16-16449     Date Filed: 03/30/2018   Page: 2 of 33


      After a jury trial, defendant Nelson Cristiano Machado appeals his three

convictions for wire fraud and his 36-month sentence. After thorough review, and

with the benefit of oral argument, we affirm.

                            I.     2010 INDICTMENT

      Originally from Brazil, Machado came to the United States in 1992. He

lived in the Orlando, Florida area from 2005 to 2009. In 2009, Machado was

living in Bradenton, Florida, but he moved back to Brazil in December. Shortly

after Machado left for Brazil, in April 2010, a federal grand jury indicted him for

wire fraud. Still living in Brazil, Machado visited the United States in January

2016 and was arrested at the airport based on an outstanding federal indictment

that was filed back in 2010. We review that indictment and then the trial evidence

presented to the jury that convicted him.

      On April 7, 2010, a federal grand jury charged Machado with three counts of

wire fraud, in violation of 18 U.S.C. §§ 1343 and 2. The indictment charged that,

from July 8, 2005 through November 3, 2005, Machado knowingly made false

representations as part of a scheme to obtain mortgage loans. The indictment also

charged that, as a result of his false representations, Machado obtained:

(1) a mortgage loan for $343,000 from American Brokers Conduit on September

23, 2005 (Count 1); (2) a mortgage loan for $147,000 from American Brokers

Conduit on September 23, 2005 (Count 2); and (3) a mortgage loan for $249,900


                                            2
             Case: 16-16449       Date Filed: 03/30/2018   Page: 3 of 33


from HSBC Mortgage Corporation on November 3, 2005 (Count 3). After his

January 2016 arrest, Machado pled not guilty and his trial began on June 21, 2016.



                            II.     TRIAL EVIDENCE

      The trial evidence established that in the fall of 2005, Machado bought three

properties in Lee County, Florida, two of which were the subject of the indictment.

To facilitate the two purchases referred to in the indictment, Machado applied for

and obtained three mortgage loans worth a total of $739,900. When he applied for

the loans, Machado had a monthly salary of $3,000 and very little savings, but the

monthly payments for those three loans totaled $5,322.94. Machado was a pastor

at a Brazilian church in Bradenton, Florida, and he led the services in Portuguese.

Machado spoke little English.

A.    Property 1

      As to Counts 1 and 2, on August 16, 2005, Machado entered into a contract

to buy the property located at 2142 Southeast 18th Avenue, Cape Coral, Florida

33990 for $509,900 (“Property 1”). To finance this property, Machado applied for

two mortgages from American Brokers Conduit (“ABC”)—a first mortgage in the

amount of $343,000 and a second mortgage in the amount of $147,000. Machado

used a mortgage broker in Boca Raton, Florida, Transatlantic Mortgage Lending




                                           3
              Case: 16-16449    Date Filed: 03/30/2018    Page: 4 of 33


Group, Inc. (“Transatlantic”), and one of its agents, Fabricio Monteiro, to help him

secure these loans.

      Loan applications are usually completed by the mortgage broker.

Machado’s loan applications, which contained his information and signature,

falsely stated that Property 1 in Cape Coral would be Machado’s primary

residence, that he was employed as a manager at Shalom Tile Corporation, and that

he had $74,979 in his personal bank account. Each loan application was supported

by false documents regarding Machado’s employment and the balance of his bank

account.

      When deciding whether to fund a mortgage loan, lenders like ABC rely on

information about the borrower’s employment, assets and liabilities, and intended

use for the property. Based on the information submitted, ABC decided to approve

Machado’s loan and wired the proceeds from banks located in New York to Cape

Coral Title Insurance Agency’s (“Cape Coral Title”) bank located in Florida.

      On September 26, 2005, after the wire transfers were completed, Machado

personally went to the closing for Property 1 at Cape Coral Title. At trial, a

closing officer for Cape Coral Title, Teri Denison, testified that the company’s

standard practice was to make sure the borrower understood the material terms of

what he or she was signing. On this particular closing, Denison put together the

file but a coworker attended the closing on her behalf. Denison could not say


                                          4
                Case: 16-16449        Date Filed: 03/30/2018       Page: 5 of 33


whether a translator was present that day, but she indicated that, in her experience,

Cape Coral Title would not conduct a closing if there was not someone with the

borrower to translate the documents. 1

       At the closing, Machado personally signed several documents. First, he

signed loan applications identical to the earlier false applications that had been

submitted to ABC. Second, he signed occupancy agreements and occupancy

certifications, agreeing that the Cape Coral property was to be his primary

residence. Third, he signed Truth in Lending disclosures for the loans, which set

forth the monthly payments required for the two mortgages. The disclosure

indicated that Machado’s monthly payments for the two mortgages would be

approximately $3,502.17. 2

       Fourth, also at the closing, Machado signed HUD-1 statements for the loans,

which stated the sale price of the property, the amount of the loans, and the earnest

money deposit. The HUD-1 statement specified that the borrower was required to

pay a $2,000 deposit. It also indicated that the borrower was required to bring

$14,586.12 to the closing, which Machado paid through a cashier’s check that he

purchased.

       1
        In 2005, title agencies were not required, and it was not Cape Coral Title’s policy, to
provide translated versions of the documents to borrowers who did not speak English.
       2
         At trial, several witnesses acknowledged that Machado’s signatures on the earlier sales
contracts, loan applications, and other documents associated with the loan applications looked
different from his signature on the same types of documents that Machado personally signed at
the closing.
                                                 5
              Case: 16-16449    Date Filed: 03/30/2018   Page: 6 of 33


       At the closing, Machado also brought a $2,000 check made out to Cape

Coral Title. The check came from Machado’s bank account and was signed by

him.

B.     Property 2

       As to Count 3, on July 8, 2005, Machado entered into a contract to buy the

property located at 4118 Southwest Santa Barbara Place, Cape Coral, Florida

33914 for $249,900 (“Property 2”). To finance this purchase, Machado applied for

a mortgage loan from HSBC Mortgage Corporation (“HSBC”) in the amount of

$249,900. Similar to the two applications for Property 1, the loan application for

Property 2 falsely stated that it would be Machado’s primary residence, that he was

employed as an area manager at Shalom Tile Corporation, and that he had $74,979

in his bank account. This loan application was supported by a fake pay stub from

Shalom Tile Corporation and a false document verifying Machado’s bank account.

       On this application, Machado failed to disclose the two mortgages he had

already obtained on Property 1. Machado also failed to disclose that, on

October 20, 2005, he had obtained a mortgage on another property in Fort Myers.

Transatlantic and Fabricio Monteiro assisted with securing the loan by submitting

the loan documents to HSBC.

       When deciding whether to fund a mortgage, HSBC relies on information

like owner occupancy, reported income, liquid assets, and other liabilities. Based


                                         6
               Case: 16-16449   Date Filed: 03/30/2018    Page: 7 of 33


on the information submitted, HSBC decided to approve Machado’s loan and

wired the proceeds from its bank in New York to Gulf Breeze Title Insurance

Agency’s (“Gulf Breeze Title”) bank in Florida.

      On November 3, 2005, Machado attended the closing for Property 2 at Gulf

Breeze Title. Mortgage documents demonstrated that Machado’s wife, Kelma,

was listed as a borrower and also attended the closing. It is undisputed that Kelma

spoke English. A closing officer for Gulf Breeze Title, Suzanne Scalise, handled

the closing.

      At trial, Scalise testified that she did not remember this particular closing but

that it was her general practice to fully explain each document to the borrower and

wait for an affirmation of understanding before proceeding further. If a borrower

did not speak English, Scalise indicated that she would not have proceeded unless

there was someone present who could translate.

      At this property closing, Machado signed several more documents. First,

Machado signed a loan application identical to the false applications that had been

submitted to HSBC. Second, he signed an owner occupancy affidavit, confirming

that the property was to be his primary residence. Third, Machado signed a Truth

in Lending disclosure, which set forth the payments required by the loan. This




                                          7
               Case: 16-16449       Date Filed: 03/30/2018       Page: 8 of 33


disclosure indicated that Machado’s monthly payment for this mortgage would be

approximately $1,820.77. 3

       Fourth, at the closing for Property 2, Machado also signed a HUD-1

statement, which specified the sale price of the property, the amount of the loan,

and the earnest money deposit. The HUD-1 form stated that the borrower was

required to pay a $2,000 deposit. Prior to closing, Machado provided Gulf Breeze

Title with a signed $2,000 check from Machado’s bank account as an escrow

deposit.

       At the conclusion of trial, the jury convicted Machado on all three wire fraud

counts.

                           III.    SENTENCING HEARING

       At sentencing, the district court directly addressed Machado, through a

Portuguese interpreter, to confirm that he had had the opportunity to discuss the

presentencing investigation report (“PSI”) with his attorney, and that his attorney

was able to answer his questions about the PSI. Defense counsel stated a “general

overall objection to the facts” in the PSI, and the district court stated that it would

consider that objection to be a “general denial of the allegations as contained

within the case.” The district court found that Machado had a total offense level of

19 and a criminal history category of I, which yielded an advisory guidelines range

       3
      The $3,502.17 for the first two loans, with the $1,820.77 for the third loan meant that
Machado had monthly payments of $5,322.94.
                                               8
             Case: 16-16449     Date Filed: 03/30/2018     Page: 9 of 33


of 30–37 months’ imprisonment. Machado’s counsel proceeded to argue for a

sentence below that advisory guidelines range.

      After defense counsel’s argument, the district court asked, “Does

Mr. Machado wish to make a statement at this time?” Machado’s counsel

responded, “No, Your Honor.” The district court never addressed Machado

personally. The government then recommended a sentence of 30 months. At the

close of the government’s argument, the district court asked Machado’s counsel if

he had anything further to present, and counsel said no.

      The district court sentenced Machado to 36 months’ imprisonment as to each

count, to run concurrently. The district court asked if there were any objections,

and Machado’s counsel stated, “[n]one other than those previously articulated.”

Machado timely appealed his three convictions and sentence.

                     IV.    RIGHT TO A SPEEDY TRIAL

      On appeal, Machado contends that his convictions are invalid because he

was denied his right to a speedy trial. We review the factual background as to that

issue and then the relevant law and analysis.

A.    Motion to Dismiss the Indictment

      Prior to trial, Machado moved to dismiss his indictment, arguing a violation

of his Fifth and Sixth Amendment right to a speedy trial. On behalf of dismissal,

Machado argued four points: (1) the over-five-year delay from the time of his 2010


                                          9
               Case: 16-16449       Date Filed: 03/30/2018       Page: 10 of 33


indictment until his 2016 arrest was presumptively prejudicial; (2) the government

made no effort to find him while he was in Brazil from 2009–16; (3) Machado

timely asserted his speedy trial rights; and (4) the delay in Machado’s prosecution

weakened his ability to raise defenses, procure his own witnesses, and elicit more

specific testimony from the government’s witnesses. 4 The government opposed

Machado’s motion.

B.     Evidentiary Hearing

       The district court held an evidentiary hearing on Machado’s motion, at

which three witnesses testified.

       The first witness was Kedma Miranda, Machado’s sister-in-law. Miranda

testified that in 2009, Machado, then living in Florida, received a job offer to work

as a pastor in Brazil. Machado moved back to Brazil in December 2009. He later

visited the United States and stayed at his sister-in-law Miranda’s house in Orlando

three times: (1) for two weeks in February 2010; (2) two and a half weeks in May

2010; and (3) over two months in December 2014 to early February 2015. During

that last visit, Machado received a Florida driver’s license, obtained a credit card,

and opened a bank account.

       When Machado returned to Brazil in February 2015, Miranda applied for

temporary custody of Machado’s children, and they stayed in the United States.

       4
         On April 15, 2016, Machado amended his motion to clarify factual information about
the length and extent of his trips to the United States between the indictment and his arrest.
                                               10
              Case: 16-16449    Date Filed: 03/30/2018    Page: 11 of 33


Miranda testified that no one in her Orlando home knew that there was a warrant

for Machado’s arrest. Miranda conceded, however, that her home was in a

different county than Machado’s former house in Bradenton.

       The second witness was Roberto Peña, a U.S. Customs and Border

Protection officer. Officer Peña testified that he became involved in the

investigation when he ran a check on a January 2016 flight from Brazil and saw

that there was an arrest warrant for one of its passengers, Machado. Officer Peña

contacted the FBI to confirm the warrant and advised officers to intercept Machado

at the airport.

       Officer Peña later researched Machado’s travel history and discovered that,

after the December 2009 departure, Machado returned to the United States on

February 22, 2010 and left again on March 21, 2010. Machado returned again on

May 25, 2010 and left on June 25, 2010. Over four years later, Machado returned

to the United States on December 10, 2014 and then left on February 9, 2015.

Machado’s final return to the United States was on January 21, 2016, when he was

arrested. Officer Peña testified that some of these travel entries, specifically the

outbound flights, did not show up in his initial search because of the varied use of

Machado’s suffix, middle initial, and date of birth.

       The third witness was Grant Wagner, a special agent with the Florida

Department of Law Enforcement (“FDLE”). Agent Wagner testified that he began


                                          11
             Case: 16-16449    Date Filed: 03/30/2018   Page: 12 of 33


investigating Machado as part of a task force involving mortgage fraud. In

November 2009, Agent Wagner first tried to make contact with Machado at his

last-known address in Bradenton. At the house were Machado’s parents. Wagner

left his business card and asked them to have Machado contact him. The business

card identified Wagner as an FDLE special agent and included his cell phone

number.

      Later that same day, Agent Wagner received a phone call from Machado,

who spoke little English and asked Wagner to speak with Kelma, Machado’s wife.

Wagner spoke with Kelma and explained that he “wanted to talk about some of the

properties in Lee County.” Kelma told Wagner that she and Machado were willing

to talk, but they were out of town until the following week. Wagner admitted that

he told Kelma that he would attempt to locate a Portuguese translator and contact

them at a later date. Wagner never reached back out and did not recall any further

contact with Machado or Kelma.

      The day after Machado was indicted in April 2010, Agent Wagner made

efforts to locate Machado. For example, Wagner returned to Machado’s former

Bradenton address to arrest him, but someone else was living at the house who

knew Machado. That person at the house explained that her husband took over as

pastor at Machado’s former church and she thought that Machado had moved back

to Brazil. Wagner then went to Machado’s former church, where Machado had


                                        12
               Case: 16-16449      Date Filed: 03/30/2018       Page: 13 of 33


served as a pastor, but Machado was not there either. A church employee told

Wagner that she thought Machado had moved back to Brazil.5

       Agent Wagner eventually contacted Homeland Security and was told that

Machado had already left the United States in March 2010. Thereafter, Wagner

checked several databases periodically to see if Machado had renewed his driver’s

license, gotten a job in the United States, or indicated his presence in some other

fashion. Wagner did not document every one of his searches, but he did record at

least one search in February 2014. This February 2014 analysis of various

databases revealed that Machado did not have a current driver’s license or

employment in the United States. 6 Wagner stated that he did not receive any

notice of Machado’s return to the United States before 2016.

       Wagner also confirmed that Machado’s arrest warrant was entered into the

National Crime Information Center (“NCIC”) system soon after the April 2010

indictment. The NCIC system allows law enforcement to cross-reference arrest

warrants nationwide. To Wagner’s knowledge, the warrant remained active in the

NCIC system until Machado’s arrest in 2016.



       5
        Machado complains that Wagner did not contact the woman’s husband who had taken
over the role of pastor or investigate whether this church had any connection to Machado’s new
church in Brazil. But, as explained later, we look at what steps Agent Wagner actually took to
locate Machado, not at each thing the government could have also done.
       6
        Wagner’s database checks did not query for newly opened banking or credit card
accounts.
                                              13
               Case: 16-16449        Date Filed: 03/30/2018        Page: 14 of 33


C.     District Court’s Order

       In its order dated May 12, 2016, the district court denied Machado’s motion

to dismiss the indictment. The district court weighed the four factors set out in

Barker v. Wingo, 407 U.S. 514, 92 S. Ct. 2182 (1972), and concluded that the

government had not deprived Machado of his right to a speedy trial. In doing so,

the district court determined: (1) the delay was sufficient to trigger a speedy trial

inquiry; (2) the government did not deliberately delay Machado’s arrest and acted

in good faith and with due diligence; (3) Machado timely invoked his speedy trial

rights; and (4) Machado did not establish prejudice.

D.     Our Analysis of the Barker Factors

       The Sixth Amendment to the United States Constitution provides that “[i]n

all criminal prosecutions, the accused shall enjoy the right to a speedy . . . trial.”

U.S. Const., amend. VI. The Supreme Court has established a four-factor test to

determine whether a defendant has been deprived of the constitutional right to a

speedy trial: (1) the length of the delay; (2) the reason for the delay; (3) the

defendant’s assertion of the right; and (4) the actual prejudice to the defendant.

Barker, 407 U.S. at 530, 92 S. Ct. at 2192. Machado contests only the district

court’s findings and conclusions as to the second and fourth factors.7


       7
           Whether the government deprived a defendant of the constitutional right to a speedy
trial is a mixed question of fact and law. United States v. Villarreal, 613 F.3d 1344, 1349 (11th
Cir. 2010). We review a district court’s factual findings for clear error and its legal conclusions
                                                 14
               Case: 16-16449       Date Filed: 03/30/2018       Page: 15 of 33


       As to the second Barker factor about the reason for the delay, we weigh the

relative culpability of the government and the defendant for the delay. United

States v. Bagga, 782 F.2d 1541, 1543 (11th Cir. 1986) (“[T]he conduct of the

government must be weighed against the conduct of the defendant.”). Consistent

with this notion, “deliberate attempt[s] to delay the trial . . . should be weighted

heavily against the government,” whereas a more neutral reason such as negligence

should be weighted less heavily. Barker, 407 U.S. at 531, 92 S. Ct. at 2192. The

longer the delay, however, the heavier the government’s negligence must be

weighted. Doggett v. United States, 505 U.S. 647, 657, 112 S. Ct. 2686, 2693

(1992) (“[T]he weight we assign to official negligence compounds over time as the

presumption of evidentiary prejudice grows.”). The burden is on the government

to explain the cause of pre-trial delay. United States v. Ingram, 446 F.3d 1332,

1337 (11th Cir. 2006).

       In cases where the defendant is missing, “the government is not required to

exhaust all conceivable avenues” in finding him or her. Bagga, 782 F.2d at 1543.

The Sixth Amendment mandates only a “diligent, good-faith effort” on behalf of

the government to find the defendant and bring him or her to trial. Id. (quotation

marks and citation omitted). While the defendant’s absence from the country does



de novo. Id. “A factual finding is clearly erroneous only if, after we review the evidence, we are
left with the definite and firm conviction that a mistake has been committed.” Id. (citation and
internal quotation marks omitted).
                                               15
             Case: 16-16449     Date Filed: 03/30/2018    Page: 16 of 33


not wholly relieve the government of its obligation, the government is not required

to pursue “futile legal gestures” in the face of uncertain extradition. Id.

      Our precedent in United States v. Bagga, 782 F.2d 1541, 1543 (11th Cir.

1986), is instructive. In Bagga, the defendant left for India after learning his wife

had become ill and was indicted in absentia. Id. at 1542. Upon returning to the

United States nearly six years later, the defendant turned himself in and moved to

dismiss his indictment on speedy trial grounds. Id. The district court held an

evidentiary hearing and then denied the defendant’s motion to dismiss. The

evidence showed that law enforcement had registered the defendant in a national

crime information network and had attempted to locate him at his last-known

address and at a restaurant owned by his family. Id. at 1543–44.

      On appeal, the defendant Bagga claimed that the government’s investigation

was insufficient because there was no notice placed on his passport and because

the government did not seek to extradite him to the United States. Id. at 1543.

In affirming the district court’s denial of Bagga’s motion, this Court determined

that the defendant’s contentions about the passport pushed the government’s

obligation “too far” and that the government is not tasked with pursuing every lead

on the “off-chance” that someone may have knowledge of the defendant’s exact

address abroad. Id. at 1543–44 (“The best that can be said is that if the




                                          16
               Case: 16-16449        Date Filed: 03/30/2018        Page: 17 of 33


government was at fault for not locating Bagga in India, it was clearly no more

than mere negligence.”).

       Here, the district court did not err by concluding that the government made

good-faith, diligent efforts to locate and arrest Machado.8 In fact, compared to the

law enforcement in Bagga, Agent Wagner engaged in similar, if not greater,

investigative efforts. Id. In November 2009, Wagner attempted to locate Machado

in Bradenton, Florida. Wagner left a business card with Machado’s parents that

identified him as a special agent with the FDLE and provided a contact number.

Wagner then spoke with Machado on the phone and, through Machado’s wife,

informed Machado that he wanted to discuss the properties in Lee County. 9

       Approximately a month later, Machado left for Brazil and did not tell Agent

Wagner. After Machado’s indictment was returned in April 2010, Wagner

attempted to arrest Machado at his last-known address in Bradenton and also

visited Machado’s former church. Individuals at both locations corroborated that


       8
         The district court’s order contained a slight error, stating that Machado “left the country
with his family, and never contacted Agent Wagner despite being requested to do so
pre-indictment.” While it is true that Machado did not reach back out to Agent Wagner after
their November 2009 conversation, nothing in the record evidence suggests that Agent Wagner
asked him to do so. The district court’s order conflates their conversation with Agent Wagner’s
request that Machado’s parents have Machado contact him, which Machado did.
Notwithstanding this error, we affirm the remainder of the district court’s factual findings and
analysis.
       9
        Despite Wagner’s assurance of seeking a translator and Machado’s knowledge that law
enforcement was trying to contact him about properties in Lee County, the record suggests that
neither Wagner nor Machado attempted further phone contact after this initial call. As to relative
culpability, this fact is largely neutral. See Bagga, 782 F.2d at 1543.
                                                 17
               Case: 16-16449        Date Filed: 03/30/2018        Page: 18 of 33


they “thought” Machado had moved back to Brazil. Thereafter, Wagner placed

Machado’s arrest warrant for interception within the NCIC system and periodically

checked to see if Machado had renewed his driver’s license, drawn a wage, or

otherwise returned to the United States.

       While Machado returned to the United States for brief periods of time in

2010 and 2014, he resided with his sister-in-law in a different county, utilized

different variations of his name for travel, and never attempted to contact Wagner.

Wagner was not aware of Machado’s presence in the United States until the arrest

in 2016, and Wagner’s database searches did not uncover Machado’s updated

license, credit card, or bank account. These failures speak more to technological

gaps than to Wagner’s negligence. Wagner’s efforts included planned interception

of Machado at the border via the NCIC system and periodic searches for indicia of

Machado’s continued presence in the United States. These efforts were carried out

in good faith and with due diligence, and were all that was required of Wagner.10

The district court’s factual findings in this regard were not clearly erroneous.11


       10
          The government was not required to seek extradition in this wire fraud case involving
only $739,000 in loans. Although, in his brief, Machado contends that there is an extradition
treaty between the United States and Brazil covering wire fraud, neither the Brazilian
Constitution nor that treaty imposes a requirement for the extradition of a Brazilian national in a
case like this. See Treaty and Additional Protocol Signed at Rio de Janeiro, U.S.-Braz., art. VII,
Dec. 17, 1964, 15 U.S.T. 2093 (“There is no obligation upon the requested State to grant the
extradition of a person who is a national of the requested State . . . .”).
       11
          Alternatively, because the government at a minimum acted in good faith, any alleged
failure to more diligently pursue Machado should not weigh heavily against the government.
See Ingram, 446 F.3d at 1339–40.
                                                18
             Case: 16-16449     Date Filed: 03/30/2018    Page: 19 of 33


      As to the fourth Barker factor about prejudice, Machado has not

demonstrated actual prejudice. “[T]he defendant must demonstrate actual

prejudice unless each of the first three factors ‘weigh[s] heavily against the

government.’” United States v. Harris, 376 F.3d 1282, 1290 (11th Cir. 2004);

United States v. Mitchell, 769 F.2d 1544, 1547 (11th Cir. 1985) (“[U]nless the first

three Barker factors all weigh heavily against the government, the defendants must

demonstrate actual prejudice.”). Because the first three Barker factors do not all

weigh heavily against the government, Machado was required to demonstrate

actual prejudice.

      To show actual prejudice, the defendant must show (1) oppressive pretrial

incarceration, (2) his own anxiety and concern, or (3) the possibility that his

defense was impaired because of the delay. United States v. Dunn, 345 F.3d 1285,

1296 (11th Cir. 2003). Because Machado contends he was not aware of the 2010

indictment, Machado argues only that the delay prejudiced his ability to prepare a

complete defense. Such prejudice may be demonstrated through the death or

disappearance of a witness or by a defense witness’s inability to “recall accurately

events of the distant past.” Barker, 407 U.S. at 532, 92 S. Ct. at 2193. Yet, as this

Court has held, mere conclusory allegations are insufficient to establish actual

prejudice. United States v. Hayes, 40 F.3d 362, 366 (11th Cir. 1994).




                                          19
             Case: 16-16449     Date Filed: 03/30/2018      Page: 20 of 33


      Machado contends that he suffered actual prejudice from being unable to

locate persons and records associated with Transatlantic, the mortgage broker, after

it went out of business. Machado argues that he could not find witnesses to

authenticate documents from the now-defunct company or to show how

Transatlantic duped him. However, Machado’s argument fails because he did not

offer evidence about when Transatlantic went out of business, and Machado was

largely in Brazil after his indictment. On the record before us, it is mere conjecture

that Transatlantic witnesses regarding Machado’s 2005 loans would have been any

more available in 2010 than they were in 2016. In any event, it is not clear what

witnesses Machado would have called or what evidence he would have presented,

and a conclusory allegation of prejudice is insufficient.

      Machado also argues that he was prejudiced by the inability of government

witnesses to recall certain, specific facts due to fading memories. His argument

ignores that the government carries the burden of proving its criminal case beyond

a reasonable doubt and that any deficiency of the government’s witnesses was

suffered equally, if not more so, by the government. See United States v. Loud

Hawk, 474 U.S. 302, 315, 106 S. Ct. 648, 656 (1986) (“[D]elay is a two-edged

sword.”). Alternatively, the closing officers from 2005 who testified for the

government conducted many closings, and Machado has not shown they would




                                          20
                Case: 16-16449      Date Filed: 03/30/2018       Page: 21 of 33


have remembered these particular closings any more in 2010 than in 2016.

Machado has not demonstrated actual prejudice on that basis either.

       For all these reasons, we conclude that Machado’s right to a speedy trial was

not violated.

                     V.     SUFFICIENCY OF THE EVIDENCE

       Machado asserts that the trial evidence was insufficient to prove that he

possessed culpable knowledge necessary for his wire fraud convictions because he

spoke little English and the real estate documents, which were written in English,

were not explained to him. As he did at trial, Machado continues to aver that he

was “lured” into these house purchases by an “unscrupulous” mortgage broker who

altered documents with falsehoods and submitted them without Machado’s

knowledge.12

       To sustain a conviction for wire fraud, under 18 U.S.C. § 1343, the

government must prove that the defendant: “(1) participated in a scheme or artifice

to defraud; (2) with the intent to defraud; and (3) used, or caused the use of,

interstate wire transmissions for the purpose of executing the scheme or artifice to

defraud.” United States v. Martin, 803 F.3d 581, 588 (11th Cir. 2015) (quoting


       12
          We review de novo challenges to the sufficiency of the evidence to support a
conviction. United States v. Hasson, 333 F.3d 1264, 1270 (11th Cir. 2003) (involving wire fraud
convictions). In so doing, we draw all reasonable inferences and resolve all questions of
credibility in favor of the government. Id. And thus, as a practical matter, we affirm the verdict
“if a reasonable juror could conclude that the evidence establishes guilt beyond a reasonable
doubt.” Id.
                                               21
             Case: 16-16449     Date Filed: 03/30/2018   Page: 22 of 33


United States v. Williams, 527 F.3d 1235, 1240 (11th Cir. 2008)). Machado

argues that the government failed to prove intent to defraud.

      Wire fraud may be proven by circumstantial evidence. Id. Likewise, a jury

may infer the “intent to defraud” from the defendant’s conduct and circumstantial

evidence. See United States v. Maxwell, 579 F.3d 1282, 1301 (11th Cir. 2009).

Evidence that the defendant profited from a fraud may also provide circumstantial

evidence of the intent to participate in that fraud. United States v. Naranjo, 634
F.3d 1198, 1207 (11th Cir. 2011).

      Viewed in the light most favorable to the government and the jury’s verdict,

the record evidence sufficiently established that Machado knowingly participated

in a scheme to obtain over $700,000 in fraudulent loans from various banking

institutions by making material misrepresentations. Machado’s loan applications

each contained false statements about his intended use for the collateral, his assets

and liabilities, and his employment status.

      We recognize that the trial evidence suggested that mortgage brokers, such

as Transatlantic, typically complete the initial loan applications and that some of

Machado’s signatures appeared different than his known signature and thus

appeared to be forged. However, at the property closings, Machado signed

numerous documents containing material misrepresentations identical to those in




                                          22
             Case: 16-16449     Date Filed: 03/30/2018    Page: 23 of 33


his initial loan applications, effectively adopting these falsehoods and positively

confirming his role in the scheme to defraud the mortgage lenders.

      These documents at the closings included not only loan applications

matching those ostensibly submitted earlier by his mortgage broker but also

included occupancy agreements and certifications, Truth in Lending disclosures,

and HUD-1 statements. Apart from the loan applications themselves, the

occupancy documents confirmed Machado’s stated intent to use each property as a

primary residence. Machado also presented signed deposit checks at the closings,

which further demonstrated his knowledge of the transactions.

      And while neither of the closing officers could recall the specific closing, the

interactions of the parties, or the individuals present on those days, their testimony

about standard practices sufficiently established that Machado was not ignorant of

the documents he signed. Both closing officers indicated that their company

policies dictated a thorough review of the documents and that they would not have

proceeded with a non-English borrower absent some method of translation. This

testimony was sufficient for a jury to infer that Machado understood what he was

signing and knowingly participated in the scheme to defraud the lenders. As even

stronger evidence, Machado’s wife, Kelma, who did speak English, was present at

the closing for at least Property 2 and was a party to that transaction. As such, she




                                          23
               Case: 16-16449    Date Filed: 03/30/2018   Page: 24 of 33


had an interest in ensuring that Machado understood the transaction and the

documents along with her.

      As to profits from the scheme, Machado purchased over $700,000 in

property and debt financed nearly the entire amount. Machado’s profit is also

circumstantial evidence of his intent. Even without a line-by-line translation of

each document, no reasonable person could have looked at such significant dollar

amounts and failed to understand the gravity of these transactions, their

questionable financing, or their inconsistency with one’s lifestyle and means.

Moreover, the lending disclosures signed by Machado at each closing

demonstrated to Machado that, despite his true monthly salary of $3,000, he was

taking on over $5,000 in monthly mortgage payments for all three loans.

      Accordingly, we conclude that sufficient evidence supported Machado’s

culpable knowledge and intent to commit wire fraud and thus we sustain his

convictions.

                       VI.      EXCLUSION OF EVIDENCE

A.    Monteiro’s Indictment

      During trial in 2016, Machado sought to introduce a 2009 federal indictment

that charged Fabricio Monteiro, the agent at Transatlantic, with four counts of

providing false information in connection with personal mortgage applications

during 2006. Machado argued that the district court should take judicial notice of


                                          24
             Case: 16-16449     Date Filed: 03/30/2018   Page: 25 of 33


Monteiro’s indictment and allow Machado to introduce evidence of the indictment

to show that Machado was not aware of the misrepresentations in his loan

applications and that Monteiro lied to and otherwise misled Machado. The

government objected, arguing that Monteiro’s offense conduct in the indictment

did not concern mortgages Monteiro obtained on behalf of Machado, it did not

show any involvement in a conspiracy with Machado, and it did not represent a

conviction or mortgage fraud related to Machado.

      The district court provisionally excluded the indictment as to relevance and

noted: (1) Monteiro was not listed as a witness, codefendant, or co-conspirator;

(2) the acts for which Monteiro was indicted occurred after the instant offense

conduct; and (3) Monteiro’s case shared no financial institutions in common with

Machado’s. The district court also found that the charged misrepresentations

against Monteiro were factually distinct from those in Machado’s case. When

Machado’s counsel argued that the exclusion of this evidence violated Machado’s

rights to due process, confrontation, and to present a complete defense, the district

court responded:

      Mr. Machado has every right to a defense and every right to, as you
      put it, quote, some other dude did it, but at this point there’s no link
      between any communications or any talk or anything that was done
      between Mr. Machado and Mr. Monteiro and Mr. Monteiro’s
      indictment in this case. I agree with you and the indictment can come
      in. It’s not an issue of is it admissible because it’s a business record
      or something like that. It’s admissible, I understand that, but it’s not
      admissible if it’s not relevant in this case, and right now there is no
                                          25
               Case: 16-16449       Date Filed: 03/30/2018       Page: 26 of 33


       evidence to assert that this indictment is relevant in this case. I have
       indicated to you if at some point it appears that the indictment may be
       relevant, I will revisit the situation, but at this point it does not come
       in as a relevant document.

The indictment was never admitted.

       At the close of the government’s case, Machado moved for a mistrial based

on the exclusion of the indictment offered by the defense, and the district court

denied the motion. 13

B.     Right to Present a Complete Defense

       On appeal, Machado argues that his ability to present a complete defense

was severely hindered by the district court’s exclusion of Monteiro’s indictment.14

       Implicit in a criminal defendant’s constitutional rights under the Fifth and

Sixth Amendments is the right to present evidence in his or her favor. See United

States v. Hurn, 368 F.3d 1359, 1362 (11th Cir. 2004). Subject to the standard rules

of evidence, a district court’s decision to exclude favorable evidence offered by the

defendant may violate a defendant’s rights if the evidence falls under one of these


       13
         At trial, Machado also sought to introduce Transatlantic documents seized by the
government from a third-party server and later argued that their exclusion warranted a new trial.
Yet, Machado’s appellate brief raises as error only the exclusion of Monteiro’s indictment.
There is no evidence in the record in Machado’s case of what happened to Monteiro’s
indictment.
       14
         We review the evidentiary rulings of the district court for clear abuse of discretion.
United States v. Tinoco, 304 F.3d 1088, 1119 (11th Cir. 2002). Even if we determine that an
abuse occurred, we will overturn an evidentiary ruling only if it resulted in a substantial
prejudicial effect. United States v. Breitweiser, 357 F.3d 1249, 1254 (11th Cir. 2004). When an
evidentiary ruling implicates a constitutional question, we review those legal questions de novo.
United States v. Underwood, 446 F.3d 1340, 1345 (11th Cir. 2006).
                                               26
             Case: 16-16449     Date Filed: 03/30/2018    Page: 27 of 33


categories: (1) evidence directly pertaining to any of the elements of the charged

offense or an affirmative defense; (2) evidence pertaining to collateral matters that,

through a reasonable chain of inference, could make the existence of one or more

of the elements of the charged offense or an affirmative defense more or less

certain; (3) evidence that could have a substantial impact on the credibility of an

important government witness; and (4) evidence that tends to place the story

presented by the prosecution in a significantly different light, such that a

reasonable jury might receive it differently. Id. at 1363 & n.2; see Taylor v.

Illinois, 484 U.S. 400, 410, 108 S. Ct. 646, 653 (1988) (“The accused does not

have an unfettered right to offer testimony that is incompetent, privileged, or

otherwise inadmissible under standard rules of evidence.”). Even when one of the

four circumstances listed in Hurn is present, “otherwise relevant evidence may

sometimes validly be excluded under the [Federal] Rules of Evidence.” See Hurn,
368 F.3d at 1363 n.2.

      If a district court erroneously excludes one of these forms of evidence and a

defendant’s right to present evidence was actually violated, we must then assess

whether this error was “harmless beyond a reasonable doubt.” Id. at 1362–63.

Yet, a district court may exclude defense-favoring evidence where it “does not bear

a logical relationship” to an element of the offense or affirmative defense, or where

the relationship between the two is simply “too attenuated.” Id. at 1365–66. This


                                          27
             Case: 16-16449     Date Filed: 03/30/2018    Page: 28 of 33


Court has emphasized that “there comes a point—and a district court is perhaps in

the best position to judge this—when the chain of inferences linking evidence and

the legally relevant point to be proven is simply too long, dubious, or attenuated to

require that the evidence be introduced.” Id. at 1366.

      To be admissible, evidence must be relevant and not otherwise excluded by

the rules of evidence. Evidence is relevant if “(a) it has any tendency to make a

fact more or less probable than it would be without the evidence” and “(b) the fact

is of consequence in determining the action.” Fed. R. Evid. 401. However, a

district court may still exclude relevant evidence if “its probative value is

substantially outweighed by [the] danger of . . . unfair prejudice, confusing the

issues, misleading the jury, undue delay, wasting time, or needlessly presenting

cumulative evidence.” Fed. R. Evid. 403.

      In this case, the district court excluded Monteiro’s indictment on relevance

grounds. In doing so, it aptly pointed out that Monteiro was not a witness,

codefendant, or co-conspirator in this case; that the fraud for which Monteiro was

indicted concerned separate loans that Monteiro sought for himself, and not in his

role as a mortgage broker; and that Monteiro did not commit the fraud on his

personal loans until over six months after Machado’s loan transactions were

completed.




                                          28
             Case: 16-16449     Date Filed: 03/30/2018   Page: 29 of 33


      On appeal, Machado contends that Monteiro’s indictment fits within the

second category of favorable evidence—namely, a collateral matter that, through a

chain of inferences, tends to make one or more elements of a claim or defense

more or less certain. At trial, Machado offered Monteiro’s indictment as evidence

that Machado was not aware of the misrepresentations contained in his loan

documents, especially the loan applications. Machado argues the evidence of

Monteiro’s alleged participation in similar crimes made Monteiro’s culpability in

the instant offense more probable and made Machado’s participation less probable.

      The district court, however, correctly concluded that Monteiro’s indictment

was not relevant, and there was no link between Monteiro’s charged crime and

Machado’s. As this Court has recognized, it is within the district court’s discretion

to determine when the chain of evidentiary inferences is “too long, dubious, or

attenuated.” Hurn, 368 F.3d at 1366. The charges against Monteiro in the

indictment did not concern the same transaction, the same parties, or even

Monteiro’s capacity as an agent or employee of Transatlantic. In fact, the

indictment charged that Monteiro had falsely represented that he was employed by

V.N.W. Services, Corp. There is no logical link between the charged fraud of

Monteiro and the fraud in this case, other than that they both concern mortgage

loans. Indeed, whether Monteiro made false representations on his own loan

applications has no bearing on whether Machado was aware of the


                                         29
             Case: 16-16449     Date Filed: 03/30/2018   Page: 30 of 33


misrepresentations contained in Machado’s separate applications. Simply put,

Monteiro’s indictment was not relevant.

      In any event, the evidence proffered for this link was merely an untried

indictment, which is not dispositive, or even evidence, of what conduct Monteiro

actually committed. To somehow connect Monteiro’s indictment to Machado’s

loans, defense counsel would have had to argue that Monteiro’s indictment is

evidence of guilt and fraud by Monteiro, which would have been contrary to the

district court’s instruction that the indictment against Machado was not itself

evidence of guilt. Thus, even if the Monteiro indictment had relevance here, it also

had a strong potential to confuse the jury. In any event, even without the Monteiro

indictment, Machado was still able to point to Monteiro, refer to testimony that

mortgage brokers typically complete their clients’ loan applications, and point out

that Machado’s signature on some application-related documents appeared

different than his verified signature on the closing documents.

      The district court did not abuse its discretion by excluding Monteiro’s

indictment because it was too attenuated from the legally relevant point of

Machado’s intent and it had a strong potential to confuse the jury. Because

Machado’s right to introduce evidence in his defense was not violated, we need not

examine whether any error was harmless beyond a reasonable doubt.




                                          30
                Case: 16-16449        Date Filed: 03/30/2018         Page: 31 of 33


                             VII. RIGHT TO ALLOCUTION

       Lastly, Machado argues that the district court plainly erred when it failed to

afford him the right to allocution before imposing a sentence. The government

concedes plain error on this issue, and we agree.15

       The right to allocution is “firmly entrenched in our criminal jurisprudence.”

United States v. Perez, 661 F.3d 568, 584 (11th Cir. 2011). It provides a defendant

the opportunity to plead personally with the district court for leniency in

sentencing and to state any potentially mitigating factors for consideration. Id. at

583. Federal Rule of Criminal Procedure 32(i)(4)(A)(ii) codified this right by

requiring the district court, before imposing sentence, to “address the defendant

personally . . . to permit the defendant to speak or present any information to

mitigate the sentence.” Fed. R. Crim. P. 32(i)(4)(A)(ii) (emphasis added). Where

the possibility of a lower sentence exists, we presume prejudice from the denial of

the defendant’s right to allocution. Perez, 661 F.3d at 586; United States v.

Carruth, 528 F.3d 845, 847 n.4 (11th Cir. 2008); see United States v. Doyle, 857
F.3d 1115, 1121 (11th Cir. 2017) (noting general presumption of prejudice when




       15
          Machado did not raise an objection at the sentencing hearing. When a party does not
timely object to a district court’s ruling, we review only for plain error. United States v. Perez,
661 F.3d 568, 583 (11th Cir. 2011). To find a reversible error under the plain error standard, we
must conclude that: (1) an error occurred; (2) it was plain; (3) it affected substantial rights in that
it was prejudicial; and (4) it affected the fairness, integrity, or public reputation of the judicial
proceedings. Id.
                                                  31
              Case: 16-16449     Date Filed: 03/30/2018     Page: 32 of 33


the district court fails to afford the right to allocution, “even if [the defendant]

received a sentence at the low end of his advisory guidelines range”)

      In Perez, this Court held that the district court committed plain error by

directing the question, “will the defendant be allocuting?” to the defendant’s

attorney rather than to the defendant. See 661 F.3d at 584. After conferring with

the defendant, defense counsel stated that the defendant did not wish to address the

court. Id. We reasoned that the district court’s question and its direction to

defense counsel did not demonstrate clearly and convincingly that the defendant

knew he had the right to speak on any subject of his choosing prior to the

imposition of sentence. Id. at 585. We also determined that the error affected the

defendant’s substantial right because he could have received a lower sentence. Id.

at 585–86.

      In this case, the district court’s failure to address Machado personally about

his right to allocution constitutes plain error. The district court asked counsel,

“Does Mr. Machado wish to make a statement at this time?” Without addressing

Machado on the record, defense counsel responded, “No, Your Honor.” While we

recognize the difficulties of communicating through an interpreter, this does not

lessen or change the defendant’s right to allocution.

      Machado was not afforded his right to allocution. Because Machado was

also not sentenced at the low end of his advisory guidelines range, we presume


                                           32
             Case: 16-16449    Date Filed: 03/30/2018   Page: 33 of 33


prejudice. Perez, 661 F.3d at 586. And, where the defendant shows prejudice, we

also presume satisfaction of the fourth element of the plain-error standard. Doyle,
857 F.3d at 1118. Thus, we vacate Machado’s sentence and remand for allocution

and resentencing.

                              VIII. CONCLUSION

      In summary, we affirm Machado’s three convictions but vacate his sentence

and remand for resentencing consistent with this opinion.

      CONVICTIONS AFFIRMED; SENTENCE VACATED AND

REMANDED.




                                         33